Citation Nr: 0800817	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.05-30 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for heart disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from November 1953 to 
October 1955.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the RO.


FINDINGS OF FACT

1. In an unappealed rating decision, dated in August 1990, 
the RO denied the veteran's claim of entitlement to service 
connection for heart disease, characterized as 
arteriosclerotic heart disease and atrial fibrillation.

2. Evidence associated with the record since the August 1990 
RO decision is either cumulative or redundant and, by itself 
or in connection with evidence previously assembled, does not 
relate to an unestablished fact or raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for heart disease. 


CONCLUSIONS OF LAW

1. The RO's August 1990 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
heart disease, is final.38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2003).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
heart disease. 38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 
38 C.F.R. § 3.156 (2007). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The veteran seeks service connection for heart disease. Prior 
to consideration of the merits of the veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
notify and assist the veteran in the development of that 
claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in May 2003 and October 2005, the RO 
provided timely notice to the veteran of the information and 
evidence necessary to support his claim for service 
connection for heart disease. The RO noted that this was not 
the veteran's first claim for service connection for heart 
disease and that it had denied such a claim in August 1990. 

In its May 2003 and October 2005 letters, the RO notified the 
veteran of the bases for the prior denial and advised him of 
the evidence necessary to substantiate the element or 
elements necessary to establish service connection that were 
found insufficient in the previous denial. The RO also 
notified the veteran of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for service connection for heart disease. Kent v. 
Nicholson, 20 Vet. App. 1 (2006). The RO specified the 
information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claim.

In March 2006, the RO also notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Although notice of the information and evidence necessary to 
establish an assigned rating and an effective date was not 
provided to the veteran at the time he filed his application 
to reopen his claim of service connection for heart disease, 
any defect with respect to the timing of that notice was 
harmless error. Indeed, the RO sent the veteran notice 
shortly after the decision was issued in Dingess/Hartman. In 
response, the veteran and his representative submitted 
additional evidence and/or argument in support of the 
veteran's claim, and the RO readjudicated the claim in April 
2007. Such actions effectively cured any notice timing 
defect. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II) (In order to cure a notice timing defect, a 
compliant notice must be issued followed by the 
readjudication of the claim.) 

Moreover, neither the veteran nor his representative have 
challenged the RO's August 2003 decision based on any lack of 
understanding of the evidence and information necessary to 
support his application to reopen his claim for service 
connection for heart disease. See Mayfield, supra (due 
process concerns with respect to notice requirements must be 
pled with specificity). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his application 
to reopen a claim of service connection for heart disease. It 
appears that all relevant evidence identified by the veteran 
has been obtained and associated with the claims folder. He 
has not identified any further outstanding evidence (that has 
not been sought by VA), which could be used to support his 
claim. In fact, in April 2007, he reported that he had no 
other information or evidence to give VA to substantiate his 
appeal. 

In this regard, the Board notes that the veteran's service 
medical records contained in the claims folder were damaged 
in a fire at the National Personnel Records Center (NPRC) in 
1973. Consequently, the RO made additional requests through 
the NPRC to reconstruct those records, including a request 
for records from the hospital where the veteran had been 
treated. Those requests met with negative results. The NPRC 
noted that such records would have been in an area of the 
storage facility which was damage or destroyed in the 1973 
fire. 

However, a great part of the veteran's service medical 
records have been obtained. To the extent that they are of 
record, they support the veteran's contentions as to in-
service symptoms of chest pain, which he alleges represented 
the onset of heart disease. Because the veteran's petition to 
reopen his claim is presently denied because there is no 
competent medical evidence of record linking the in-service 
symptoms to a current diagnosis of heart disease, and there 
appears to be no further evidence suggestive of such, the 
Board will proceed to an adjudication of the claim. Stated 
alternatively, the petition to reopen the claim is denied not 
on the basis of the lack of in-service symptoms such as would 
be shown by service medical records, but is instead denied 
because of the lack of competent evidence of nexus between 
what occurred in service and the present disorder. Garlejo v. 
Derwinski, 2 Vet. App. 619 (1992); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).

The record has been fully developed. It is difficult to 
discern what additional guidance VA could provide the veteran 
regarding what further evidence he should submit to 
substantiate his application to reopen his claim of service 
connection for heart disease. Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
the veteran in the development of that application. See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided). Accordingly, the Board will 
proceed to the merits of the appeal. 


The Facts and Analysis

The veteran contends that he has a heart disease which was 
first manifested by chest pain in service. He states that 
following his separation from service, he continued to 
experience chest pain and that it was ultimately associated 
with a diagnosis of atrial fibrillation. Therefore, he 
maintains that service connection for heart disease is 
warranted. 

After reviewing the record, however, the Board finds no 
competent evidence of a nexus between the veteran's chest 
pain in service and his current atrial fibrillation. 
Accordingly, service connection for heart disease is denied.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 
2006); 38 C.F.R. § 3.303(a) (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007). 

For certain disabilities, such as heart disease, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service. 38 U.S.C.A. § 1101, 1112 (West 2002 
and Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007). 

As noted above, this is not the veteran's first claim of 
entitlement to service connection for heart disease. When the 
veteran's claim was before the RO in August 1990, relevant 
evidence consisted of the veteran's service medical records; 
records reflecting the veteran's treatment at Passavant Area 
Hospital in July 1982; a December 1982 report from S. J. B., 
M.D., reflecting the veteran's treatment from July 1982 
through November 1982; and records reflecting the veteran's 
treatment at Faxton Hospital in November 1989.

Such evidence showed that in service in October 1954, the 
veteran had been treated for a one month history of chest 
pain. However, there was no competent evidence of any 
underlying pathology, including heart disease, associated 
with those complaints. There were no further complaints of 
chest pain or any evidence of heart abnormalities until July 
1982, when the veteran was treated for atrial fibrillation. 
The RO attempted to obtain records showing continuing 
symptomatology during the years between the veteran's 
separation from service and 1982. However, those records had 
been in the possession of health care providers who were 
deceased and/or whose records had been destroyed. In any 
event, despite the diagnosis of atrial fibrillation, there 
was no competent evidence of a nexus between that disorder 
and any event in service or during the first year after the 
veteran's separation from service. Accordingly, service 
connection for heart disease was denied.

The veteran was notified of that decision, as well as his 
appellate rights; however, a timely notice of disagreement 
was not received with which to initiate an appeal. Therefore, 
that decision became final under the law and regulations then 
in effect. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003). The veteran has since made application to 
reopen his claim for service connection for heart disease.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156. 

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled. See 
Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record since the RO's August 
1990 decision consists of medical records reflecting the 
veteran's treatment by VA from July 1996 through June 2005 
and a March 2004 report from S. J. B., M.D. Such evidence is 
new in the sense that it has not previously been before the 
VA. However, it is not material in that it does not relate to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for heart disease. 

Although VA treatment records, dated in July 1996 and May 
2004 show, respectively, a 40 year history and 30 year 
history of atrial fibrillation, that history was based on the 
veteran's report rather than a review of the record. As such, 
it is not considered competent evidence which supports the 
veteran's claim. See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.) 

The evidence added to the record since August 1990 shows no 
more than was previously known. It continues to show that the 
veteran's atrial fibrillation was first manifested 1982, many 
years after service, and remains negative for any findings or 
other competent evidence that it is in any way related to 
service or to the first year after the veteran's discharge 
from service. Even when considered with that already on file, 
the additional evidence does not fill any deficits in the 
record that existed at the time of the prior decision. 
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). (Observing that 
evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service). As such, it is 
cumulative or duplicative of the evidence previously on file 
and does present a basis to reopen the claim for service 
connection for heart disease. Accordingly, the appeal is 
denied.

In arriving at this decision, the Board notes that in 
November 1991, the veteran had been scheduled to have a 
hearing in relation to his claim for service connection for 
heart disease. However, he had been unable to attend the 
hearing and requested that it be rescheduled for sometime in 
March 1992. Parenthetically, it should be noted that by 
November 1991, the RO decision denying the veteran's claim 
had become final. 

In any event, the veteran's representative now contends that 
no action was taken with respect to the veteran's request to 
reschedule his hearing and essentially requests that a 
hearing be scheduled.

Despite the representative's contentions, the RO did respond 
to the veteran's request in November 1991. Although the RO 
notified the veteran that it would not reschedule the 
hearing, it informed him of the procedure to reopen his 
claim. The veteran did not respond to that notice.

With respect to the current appeal, VA did offer the veteran 
an opportunity for a hearing on VA Form 9, dated in September 
2005. However, he declined that opportunity. Accordingly, a 
hearing will not be scheduled.

The veteran's representative also requests that VA obtain a 
medical opinion as to whether there is a nexus between the 
veteran's current atrial fibrillation and service. 
However, because the application to reopen his claim is 
presently denied, VA's duty to assist has not attached and 
there is no basis upon which to direct a medical examination. 
38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet.App. 542 (1996) (Holding that unless new and 
material evidence has been submitted, the duty to assist does 
not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(Holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.) 


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
heart disease is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


